Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of Parent Application No. 16/260,771, filed 3/21/2019, now US Patent 10,845,912, which claims priority to and the benefit of Korean Patent Application No. 10-2018-0089754, filed 8/1/2018, each of which is hereby incorporated by reference for all purposes as if fully set forth herein.
Election/Restrictions
Applicant’s election without traverse of invention I includes claims 1-10 in the reply filed on 3/14/2022 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention II and invention III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 2 recites limitation “the shielding member contacts the one surface of the display panel” is new subject matter. The specification does not provide specific definitions of “the shielding member contacts the one surface of the display panel” that preclude the examiner's interpretation of those limitation.  Nowhere in the specification and drawings are shown or described “the shielding member contacts the one surface of the display panel.”  ¶ [0118] discloses “The middle frame 600 may be disposed below the panel support member 390” but the Examiner does not find adequate support, at this time, for the limitation in that paragraph. ¶ [0118] seams to show “support member 390”, not "contact the one surface". The Examiner is respectfully requesting additional clarification of “on one surface” and how and where the support and drawings relate to that.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the shielding member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. US 2019/0087004 view of Chung et al. 2017/0054836.
Regarding claim 1, Fan teaches a display device (see Abstract and Fig 9B) comprising:  a display panel (a display panel 10, Fig 9B); a middle frame (a frame 19, Fig 9B) disposed on one surface of the display panel (10, Fig 9B);  a force sensor (a pressure sensor 65, Fig 9B) disposed on one surface of the middle frame (the frame 19) opposite to the one surface of the display panel (the display panel 10); a vibration generator (a vibrator 20, Fig 9B) disposed on the one surface of the middle frame (the frame 19); a shielding member (the shield 70, Fig 9B) disposed on the one surface of the middle frame (not teach), 

    PNG
    media_image1.png
    182
    421
    media_image1.png
    Greyscale

wherein the shielding member is between the vibration generator and the force sensor (It would have been obvious matter of design choice to relocate at least one well-known, e.g., the shielding 70 is between the vibrator 20 and the pressure sensor 65, Fig 9B. Thus, relocation of the well-known element is not patentable; see In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (IV) states relocate at least one well-known was held unpatentable and would not have modified the operation of the display device).
Fan discloses a shielding member (the shield 70, Fig 9B). However, Fan does not disclose a shielding member (the shield 70, Fig 9B) disposed on the one surface of the middle frame (not teach), 

    PNG
    media_image2.png
    321
    438
    media_image2.png
    Greyscale

Chung teaches a shielding member disposed on the one surface of the middle frame. In particular, Chung teaches the shield 130 is provided at one region, and include a ground unit 132 which protrudes to come in contact with the frame 105 and is electrically connected to the frame 105. See Chung ¶109 and Fig 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify the shield 130 comes in contact with the frame 105 disclosed by Chung for the system of Fan. The motivation for doing so would be capable of blocking electromagnetic waves by shielding the electronic components. See Chung ¶108.
Regarding claim 2, The display device of claim 1, wherein the shielding member contacts the one surface of the display panel and the one surface of the middle frame (no prior art rejection due to 112a issue).

(Fig 9B of Fan discloses the vibrator 20 does not touch the display panel 10).

Regarding claim 9, Fan and Chung teach the display device of claim 1, further comprising: Fig 9B of Fan teaches a circuit board 30 connected to the vibration generator 20, wherein the circuit board 30 is disposed on the one surface of the middle frame 19 and the shielding member 70 is disposed on the circuit board 30.

Regarding claim 10, Fan and Chung teach the display device of claim 1, wherein the vibration generator is configured to vibrate in response to detection of a force via the first force sensor. (Fan teaches the pressure sensors 65 are used to detect the touch pressure; i.e., the pleasure sensors 65 detect the touch pressure signal according to the pressing force from the user, and send it to the vibrator 20, in order to trigger the vibration of the vibrator 20. In this way, the vibrator 20 can provide the user with touch feedback to recognize the effectiveness of his/her touch. See Fan ¶67).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 


    PNG
    media_image3.png
    233
    532
    media_image3.png
    Greyscale

However, regarding claim 4, none of the prior art cited alone or in combination provides the motivation to teach the display device of claim 1, wherein a height of the shielding member is greater than a height of the vibration generator.

Regarding claim 5, none of the prior art cited alone or in combination provides the motivation to teach the display device of claim 1, a first adhesive layer between the shielding member and the display panel; and a second adhesive layer between the shielding member and the middle frame.

	Dependent claim 5 is also allowable as discussed with respect to claim 5 above.

Regarding claim 7, none of the prior art cited alone or in combination provides the motivation to teach the display device of claim 1, wherein the middle frame comprises an accommodating hole recessed from the one surface of the middle frame.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 17, 2022